COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-05-367-CV



IN RE VALENTIN GRACIA, JR.,	RELATORS

JOAN GRACIA, AND DIANE GRACIA 

INDIVIDUALLY AND AS INDEPENDENT 

EXECUTRIX OF THE ESTATE OF 

VALENTIN GRACIA, III	



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

On October 28, 2005, the court ordered that the real parties in interest file a response by November 7, 2005, that any reply be filed by November 9, 2005, and that the petition be set for oral argument on November 10, 2005.  After considering the response filed by the real parties in interest , the court is no longer of the tentative opinion that relators are entitled to relief or that a serious question concerning the relief requires further consideration.  The court, therefore, orders that relators’ petition for writ of mandamus be denied without hearing oral argument.  
See 
Tex. R. App. P.
 52.5 and 52.8(a), (c).

Relators shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL A:  CAYCE, C.J.; DAUPHINOT and MCCOY, JJ.



MCCOY, J., would hear oral argument.



DELIVERED:  November 9, 2005

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.